76 F.3d 393
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jimmie D. OYLER, Plaintiff-Appellant,v.Angel JENSEN, Ed Jensen, Ferol E. Sparkman Jingst, Estate ofEthelyne Hall Keller, Estate of Homer Keller, Robert H.Keller, Jan Keller, Jack Hall Keller, Betty KellerKretchmar, Bernard E. Kretchmar, Anna Louise PattersonKruse, Estate of Hallie Hall, a/k/a Hallie Hall Kulchinski;Estate of Erwin Kulchinski, Mildred Nadine B. Laduke,Rebecca Brannan Davis Loyd, James Loyd, Edna Mae SparkmanMarshall, William Franklin Marshall, Myrtle Nevada HamilMcLaughlin, a/k/a Lavada Hamil McLaughlin;  Jeanne Ree HurtMullins, Thelma Marie Ballenger Murphy, Roy Murphy, DonaldRichard Oyler, Patricia J. Hollis Parker, Estate of PatPatterson, Estate of Ronald Patterson, Leah Alice EmersonPrusa, Mary Ann Currey, a/k/a Mary Ann Currey Purdum;Myrtle F.L.S. Roberts, a/k/a Myrtle Sparkman Roberts;  DavidSparkman, Ronald Sparkman, Ruby Sparkman, L.D. Spires,Thomas D. Stephenson, W.T. Stephenson, Jill Keller Thomas;C.J. Thomas, Dorothy S. Todd, Estate of Flora A. Todd, JohnR. Todd, Charles H. Todd, Jr., Estate of John Wagner, Estateof Lois Todd Wagner, Herbert Wilcox, George FredrickWilliams, Alma Sparkman Hershman, a/k/a Alma SparkmanHershman Wilson;  Harold W. Wilson, Joan Keller Zeman, EarlW. Allen, Jeffrey Morgan Blair, Donna Blair, Christopher H.Blair, Deborah Blair, Cecil Casey, Jim Coombes, Della M.Cowan, Alice Crumbliss, Sharon Currey, Carol Emerson, WillieRichard Hamil, Elizabeth L. Hamil, Ronald K. HeadrickPatricia E. Hurt, Patty Keller, Karl E. Kruse, VernonKulchinski, Ross Bob Mullins, Carolyn Oyler, Raymond Prusa,Estate of Myrtle Hall Sebert, Everett Sebert, CorneliaSparkman, Glenda Sparkman, Marlene Sparkman, Kenneth RoySparkman, Melba Mavis Hamil Spires, a/k/a Melba Leona HamilSpires;  Nancy Taylor, Carol Todd, Robin Keck Todd, TyrellS. Willcox, Melvin Zeman, John Doe, Mary Roe, Sammy DaleBallenger, Francis Bauer, Mary B. Bauer, Mary Jane Cash,Emogene F. Chastain, a/k/a Emogene Satterwhite;  Ellis W.Cowan, Noble E. Cowan, Sydwell W. Cowan, Margaritte P.Currey, Pat Currey, Mary S. Elrod, Zelma Kulchinski, Mary E.Martin, Roy L. Miller, Jeannette S. Naphy, Joan L.Patterson, Linda Sue Patterson, Richard Eugene Patterson,Rodney Smith, Sandra Jensen Smith, David K. Veal, RobinPatterson Veal, Ada Deer, Assistant Secretary of theInterior for Indian Affairs;  Joyce Ray Jenkins Coombes,Dixie Lee Jenkins Bandy, Defendants-Appellees.
No. 95-3283.(D.C.No. 92-CV-2104)
United States Court of Appeals, Tenth Circuit.
Feb. 8, 1996.

Before BRORBY, EBEL and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


3
Mr. Oyler is a pro se litigant who lost his civil case in the trial court and now appeals that judgment to this court.   We exercise jurisdiction and affirm.


4
Mr. Oyler commenced this action seeking to establish his title to real property by adverse possession and requesting partition.   The trial court bifurcated the trial and after the first phase of the trial denied Mr. Oyler's claims for adverse possession.   The parties then stipulated as to ownership and the trial court appointed three commissioners for the purposes of appraisal and division of the property.   Following hearings, the trial court entered its order partioning the land in kind and ordered various supplemental relief.


5
Mr. Oyler appeals these orders raising ten issues.   The issues are summarized by stating Mr. Oyler vehemently asserts the trial court incorrectly decided the facts and misapplied the law.


6
We begin our review by noting Mr. Oyler has failed to provide transcripts of the numerous evidentiary hearings and of the trial.   We summarize briefly Mr. Oyler's arguments in this regard as it typifies the content of his brief.   Mr. Oyler contends it is Appellees' responsibility to furnish transcripts.   He cites us to Fed.  R.App. P. 10(b)(3) which provides the appellee may file "additional transcripts".   He accuses Appellees of sitting on their hands and doing nothing.   Mr. Oyler asserts Appellees "have failed to be vigilant and have slumbered in this matter in all respects."


7
Mr. Oyler misperceives the law.   It is appellant's responsibility to provide the Court of Appeals with the proper record on appeal.  King v. Unocal Corp., 58 F.3d 586, 587 (10th Cir.1995).   Neither this court nor the appellees have any responsibility to secure the transcripts from the court reporter.


8
Without a transcript to review, this court must accept the trial court's findings of fact.   We are unable to review a trial court's findings of fact without a transcript of the testimony.   Without this transcript we are unable to determine whether the trial court's findings were supported by the evidence or not and under these circumstances we have no alternative but to accept the trial court's factual findings.   We must therefore conclude the trial court's findings of fact are proper.   The basic facts found by the trial court may be read at 1993 WL 105119 as this decision was not reported in the Federal Supplement.


9
Mr. Oyler's arguments as to the applicable law are predicated in large part upon the assumption the trial court's factual findings are incorrect.   Nevertheless, we feel we should specifically address one issue raised by Mr. Oyler.   The trial court found certain purported conveyances of restricted interests in the real property to Mr. Oyler had not been approved by the Bureau of Indian Affairs and it concluded it had no jurisdiction to approve these prior conveyances of the restricted interests as the exclusive jurisdiction to approve these conveyances rested with the Bureau of Indian Affairs.   See Oyler v. United States, 1993 WL 105119 (D.Kan. Apr. 2, 1993).   Mr. Oyler contends this ruling was erroneous as a matter of law.   Based upon the facts found in this case, we affirm this ruling of the district court for substantially the same reasons set forth by the trial court therein.


10
We have considered all of the issues raised by Mr. Oyler and we have not been persuaded the trial court erred.


11
The judgment of the district court is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470